Case 2:18-cr-00239-TFM-MU Document 57 Filed 02/05/21 Page 1 of 1                       PageID #: 264




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

  RODDRICUS CORDELL MAITEN,                       )
                                                  )
         Petitioner,                              )
                                                  )
  vs.                                             )    CIV. ACT. NO. 2:19-cv-1036-TFM-MU
                                                  )    CRIM. ACT. NO. 2:18-cr-239-TFM-MU
  UNITED STATES OF AMERICA,                       )
                                                  )
         Respondent.                              )

                                            JUDGMENT

        In accordance with the Memorandum Opinion and Order entered on this date, it is hereby

 ORDERED, ADJUDGED, and DECREED that Roddricus Cordell Maiten’s request to vacate,

 set aside or correct his sentence (Doc. 46) pursuant to 28 U.S.C. § 2255 is DENIED and his petition

 is DISMISSED with prejudice. Further, the Court determines that Petitioner is not entitled to a

 Certificate of Appealability and, therefore, is not entitled to appeal in forma pauperis.

        The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

 Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

        DONE and ORDERED this 5th day of February, 2021.

                                               /s/ Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                             Page 1 of 1
